Title: To James Madison from Ward and Taylor, 18 May 1815
From: Ward and Taylor
To: Madison, James


                    
                        Sir,
                        Georgetown Ky. 18th. May 1815.
                    
                    Enclosed is a correct statement of Enc[l]osures of Abstracts from us to the War Department, which is intended as an accompanying exhibit relating to a letter from Col. Rh. M Johnson to you by the last mail on the subject of funds to discharge debts contracted by us in procuring provisions for the supply of the troops of the U.S. under the command of Genl. Jackson.
                    We regret the existence of the necessity that has produced an appeal to any Other than the proper Department, but indirect information from the Acting Secy. of War, (for whose character we have the highest respect) stating that the appropriations for the subsistence of the army is already absorbed. We trust some means may be devised th[r]ough your friendly influence to place at our disposal such a part of the arrears due us for supplies to the troops as may be absolutely necessary to discharge Army contracts debts that are hanging over us and daily becoming due.
                    If this cannot be shortly done our inevitable ruin must be the consequence and many of our friends, who have aided us seriously involved.
                    Present pecuniary advantage is not in our view, a sufficiency to enable us to meet our engagements is all we ask or wish, to that extent at least we consider the faith of the government pledged. No troops were ever better

supplied both in quality & quantity, greater exertions with less governmental aid never were made. We hope we are not at the end of faithful discharge of duty to view the humiliating consequences of Bankruptcy—If the storm can be averted. With sentiments of the highest respect & sincere desire for your health & prosperity. We are Your Obdt. Svts.
                    
                        
                            Ward & Taylor
                        
                    
                    
                        P.S. The necessary statements and communications have been forwarded to the proper offices.
                        
                            W&T.
                        
                    
                